Citation Nr: 1606058	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO. 12-01 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, with impotence.

2. Entitlement to a disability rating in excess of 10 percent for service-connected neuropathy of the right lower extremity.

3. Entitlement to a disability rating in excess of 10 percent for service-connected neuropathy of the left lower extremity.

4. Whether a timely Notice of Disagreement (NOD) was submitted in reference to a June 19, 2008 rating decision notification denying entitlement to service connection for tinnitus.

5. Whether clear and unmistakable error (CUE) was committed in a June 19, 2008 rating decision that denied a claim of entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2015 the Veteran's attorney submitted a timely motion to withdraw representation, in which good cause for such withdrawal was shown. 38 C.F.R. § 20.608. As such, the Board now considers the Veteran to be unrepresented. The prior December 2015 Board remand, which still recognized the attorney as the Veteran's appointed representative, was vacated in a February 2016 Board decision, and the remand contained therein has been reissued here with the attorney removed as the Veteran's representative.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

On the Veteran's VA Form 9s dated January 2012, June 2012, and November 2013 perfecting the appeal for the issues listed above, he requested a videoconference hearing as to all of these issues. He was thereafter scheduled for a videoconference hearing before a Veterans Law Judge to take place at the RO on January 8, 2015. A review of the claims folder reveals that the Veteran was informed in a January 7, 2015 letter from VA that his hearing date was moved to February 4, 2015. Although it is unclear as to why the hearing date was changed, correspondence received by VA on January 30, 2015 from the Veteran indicated that the Veteran withdrew his hearing request. However, in correspondence received by VA on March 18, 2015, the Veteran notified VA that he desired a videoconference hearing. Although VA sent the Veteran a letter dated February 5, 2015 that a request for a Travel Board hearing was acknowledged, a review of the record reveals that the Veteran's March 18, 2015 videoconference hearing request has not been acknowledged by VA, nor has he been rescheduled for a videoconference hearing.   

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing. 38 U.S.C.A. § 7104 (West 2014). Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person. Additionally, electronic hearings known as videoconference hearings may be scheduled when suitable facilities and equipment are available. 38 C.F.R. §20.700(e) (2015). In the present appeal, the Veteran has not withdrawn the most recent request for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the Winston-Salem, North Carolina RO. The Veteran should be notified of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




